                          United States District Court
                                    for the
                          Southern District of Florida
Celso Acosta Garcia, et al.,           )
Plaintiff,                             )
                                       )
                                         Civil Action No. 18-cv-23399-Civ-
v.                                     )
                                         Scola
                                       )
Pajeoly Corp., Paolo Maietta, and
Jennifer Betancur, Defendants.
            Order on the Plaintiff’s Motion for Reconsideration
       This matter is before the Court on the plaintiff Celso Acosta Garcia’s
motion for reconsideration of the Court’s order on his motion for partial summary
judgment. After considering the motion and the applicable law, the Court grants
Garcia’s motion for reconsideration (ECF No. 108).
       Garcia filed this suit to recover overtime wages purportedly owed to him,
alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et.seq.
against the Defendants Pajeoly Corp. d/b/a La Ventana (“La Ventana”), Paolo
Maietta, and Jennifer Betancur. The Court granted in part Garcia’s motion for
partial summary judgment finding that (1) La Ventana is a covered enterprise;
(2) Garcia is an employee of La Ventana; and (3) Maietta and Betancur are
Garcia’s individual employers. (ECF No. 106.) Despite these findings, the Court
declined to find that liability had been established because several affirmative
defendants, including that the Defendants acted in good faith, remain
unresolved. (Id.) Garcia now moves for reconsideration of the Court’s decision
not to find that the Defendants are liable in its order, contending that it
constituted a clear error, because the “Defendants admit within their response
to Plaintiff’s Amended Statement of Claim that the [t]otal [a]mount of wages
unpaid total $9218.97.” (ECF No. 108 at ¶ 3.)
       Because the Defendants admit to owing Garcia for at least some overtime
wages within the statute of limitations period (ECF No. 108-1), and because good
faith is a defense against liquidated damages not liability, the Court grants
Garcia’s motion for reconsideration (ECF No. 108) and finds that the Defendants
are liable for the unpaid overtime wages. See Alvarez Perez v. Sanford-Orlando
Kennel Club Inc,, 515 F.3d 1150, 1163 (11th Cir. 2008) (“there is, however, a
good faith defense, which gives the court discretion to reduce or deny an award
of liquidated damages”).



                                               (Continued on the following page)
Done and ordered in chambers, at Miami, Florida, on October 10, 2019.




                                  Robert N. Scola, Jr.
                                  United States District Judge
